DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on September 3, 2021. Claims 1, 3, and 5-20 are presently pending and are presented for examination. 	

Response to Amendments
In response to Applicant’s Amendments dated September 3, 2021, Examiner withdraws the previous claim objections; withdraws the previous rejections under 35 U.S.C. 112(b); and withdraws the previous claim rejections under 35 U.S.C. 102(a)(1).

Response to Arguments
Applicant’s arguments, see Applicant’s Response, filed September 3, 2021, with respect to the rejections of the pending claims under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of a different embodiment of Pease (previously of record). Therefore, the corresponding arguments are moot.

Claim Rejections - 35 USC § 112
following is a quotation of the first paragraph of 35 U.S.C. 112(a):


Claims 1, and 19-20 along with the corresponding dependent claims 3 and 5-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The new amendment such that the closer a steering path of the ship coincides with a steering path intended by the command steering angle, the closer to a position of the ship the processing circuitry sets the intermediate waypoint at a position on a side of the route has no corresponding support in the specification as filed. In fact, Examiner has found no mention of a relative position between the waypoint and the route let alone a “closeness” relationship as claimed. Therefore, it does not appear that Applicant was in possession of the claimed invention at the time of filing. Appropriate action is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1, 7-8, and 19-20 along with the corresponding dependent claims 3, 5-6, and 9-18  are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites an identified waypoint and a plurality of waypoints. It is unclear if the identified waypoint is one of the plurality of waypoints or if it is a separate limitation. For purposes of this Action, Examiner is interpreting the an identified waypoint limitation to be one of the plurality of waypoints from the a plurality of waypoints limitation. Claims 19 and 20 are rejected under similar reasoning.
Each of claims 7 and 8 recites a virtual straight line and the straight line. It is unclear if these are the same limitation or separate limitations. For purposes of this action, Examiner is interpreting them to be the same limitation. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 5-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2012/0130570 (hereinafter, “Pease”).

Regarding claim 1, Pease discloses An automatic steering device, comprising:
processing circuitry configured to (see at least [0026]; the autopilot system includes a computer (i.e., processing circuitry)):
calculate a route to turn a ship based on positions of a plurality of waypoints (see at least [0024] and [0050]; the combination of the settle segment, approach segment, and convergence segment requires a calculation of a route to turn a ship based on each end point of the segments (i.e., intermediate waypoints). Alternatively, the pre-determined waypoints (i.e., waypoints found in the database) along the track line (i.e., route)),
calculate and repeatedly update an intermediate waypoint ahead of the ship while the ship is turning around an identified waypoint (see at least [0024], [0050]-[0050], and [0059]; the pilot line segment end points are repeatedly updated between GPS readings, and the end points of the segments are considered intermediate waypoints for getting back on track with the track line (i.e., route) which goes to the next pre-determined waypoint),
calculate a command steering angle based on a positional relation between the route and the intermediate waypoint (see at least [0051] and [0059]; the pilot line angular turn rate (i.e., command steering angle) is determined based on the positional relationship between the end point of the segment and the track line (i.e., route)), and
control a rudder of the ship based on the command steering angle (see at least Fig. 2, element 2, and [0052]; the rudder is controlled based on rudder commands (i.e., command steering angles)), 
the processing circuitry being configured to calculate and repeatedly update the intermediate waypoint based on a response of the ship to the command steering angle, such that the closer a steering path of the ship coincides with a steering path intended by the command steering angle, the closer to a position of the ship the processing circuitry sets the intermediate waypoint at a position on a side of the route (see at least Fig. 7 A, [0051], and [0059]; the segment end point of all pilot line segments with the exception of the convergence pilot line are positioned closer and closer to the track line (i.e., route)).

Regarding claim 3, Pease discloses all of the limitations of claim 1. Additionally, Pease discloses wherein the processing circuitry is further configured to: 
calculate the intermediate waypoint based on a speed of the ship (see at least [0013] and Fig. 9A; the calculations the pilot line segments (i.e., intermediate waypoints) are based on sensor input signals which includes the ship speed as an input).

Regarding claim 5, Pease discloses all of the limitations of claim 1. Additionally, Pease discloses wherein the processing circuitry is further configured to: 
calculate the intermediate waypoint based on a set heading of the ship and a current heading of the ship (see at least [0013], [0026] and Fig. 9A; the calculations for determining the next intermediate waypoint are based on sensor input signals which includes the ship angular position (i.e., heading of the ship) which is continuously changing to match the pilot-line which includes a heading for the ship to stay on the route).

Regarding claim 6, Pease discloses all of the limitations of claim 3. Additionally, Pease discloses wherein the processing circuitry is further configured to: 
calculate the intermediate waypoint based on a set heading of the ship and a current heading of the ship (see at least [0013], [0051]; the calculations for determining the pilot line end points (i.e., waypoints) are based at least on the position of the ship which includes the set heading and the current heading).

Regarding claim 7, Pease discloses all of the limitations of claim 1. Additionally, Pease discloses wherein the processing circuitry is further configured to: 
calculate the command steering angle based on a tangent direction at an intersection of a virtual straight line and the route, the straight line passing through a center of a virtual circle comprising the route and the intermediate waypoint (see at least Fig. 9A, [0078], and [0081]; the deviated route, which accounts for the ship turn radius for a 60 degree turn, includes an intermediate waypoint at the center of where the deviate starts and ends. The intermediate waypoint is on the route and may be positioned such that a straight line may pass through the waypoint intersection and through a center of a circle of the curvature. The turning circle (i.e., virtual circle) may include the pilot line which includes pilot line segments and pilot line endpoints (i.e., intermediate waypoints) before and after the turn which assists, at least, with getting the ship back on course with the track line).

Regarding claim 8, Pease discloses all of the limitations of claim 6. Additionally, Pease discloses wherein the processing circuitry is further configured to: 
calculate the command steering angle based on a tangent direction at an intersection of a straight line and the route, the straight line passing through a center of a virtual circle comprising the route and the intermediate waypoint (see at least [0078] and [0081]; the rudder commands (i.e., command steering angle) may be based off of the route which includes a straight line and the route, the straight line passing through a center of a turning circle comprising the route and the pilot line segment endpoints (i.e., intermediate waypoint)).

Regarding claim 9, Pease discloses all of the limitations of claim 7. Additionally, Pease discloses wherein the processing circuitry is further configured to: 
calculate the command steering angle further based on a distance between the intermediate waypoint and the intersection (see at least [0078] and [0081]; the steering angle changes based on the angle of the turn which is demonstrated by the distance between the waypoint and intermediate waypoint which are between where the route deviation begins and ends).

Regarding claim 10, Pease discloses all of the limitations of claim 8. Additionally, Pease discloses wherein the processing circuitry is further configured to: 
calculate the command steering angle further based on a distance between the intermediate waypoint and the intersection (see at least [0078], and [0081] the steering angle changes based on the angle of the turn which is demonstrated by the distance between the waypoint and intermediate waypoint which are between where the route deviation begins and ends).

Regarding claim 11, Pease discloses all of the limitations of claim 1. Additionally, Pease discloses wherein the processing circuitry is further configured to: 
update the calculation of the command steering angle periodically or aperiodically (see at least [0051], [0052], and [0016]; the comparisons and updates occur periodically between GPS readings).

Regarding claim 12, Pease discloses all of the limitations of claim 10. Additionally, Pease discloses wherein the processing circuitry is further configured to: 
update the calculation of the command steering angle periodically or aperiodically (see at least [0051], [0052], and [0016]; the comparisons and updates occur periodically between GPS readings).

Regarding claim 13, Pease discloses all of the limitations of claim 1. Additionally, Pease discloses wherein the processing circuitry is further configured to: 
change a method of calculating the command steering angle from a calculating method not using the intermediate waypoint into a calculation method using the intermediate waypoint, when the ship arrives at a veering start point before a starting position of the route (see at least [0024] and [0078]; before reaching the waypoint turning point, the ship may be on route via the track line, may deviate from the track line resulting in the need for pilot lines comprising segments and endpoints of the segments (i.e., intermediate waypoints) all before actually reaching the start point before the waypoint turn).

Regarding claim 14, Pease discloses all of the limitations of claim 12. Additionally, Pease discloses wherein the processing circuitry is further configured to: 
change a method of calculating the command steering angle from a calculating method not using the intermediate waypoint into a calculation method using the intermediate waypoint, when the ship arrives at a veering start point before a starting position of the route (see at least [0024] and [0078]; before reaching the waypoint turning point, the ship may be on route via the track line, may deviate from the track line resulting in the need for pilot lines comprising segments and endpoints of the segments (i.e., intermediate waypoints) all before actually reaching the start point before the waypoint turn).

Regarding claim 15, Pease discloses all of the limitations of claim 1. Additionally, Pease discloses wherein the processing circuitry is further configured to: 
start the control of the rudder based on the command steering angle before the ship starts traveling on the route having an arc shape (see at least Fig. 9A, [0081], [0076]-[0080], 

Regarding claim 16, Pease discloses all of the limitations of claim 3. Additionally, Pease discloses wherein the processing circuitry is further configured to: 
start the control of the rudder based on the command steering angle before the ship starts traveling on the route having an arc shape (see at least Fig. 9A, [0081], [0076]-[0080], and [0089]; the rudder command starts and stops periodically to keep the ship on course and starts, based on the arc-shaped route, during the turn of the ship at the waypoint. Alternatively, this rudder control also occurs during the pilot line turns).

Regarding claim 17, Pease discloses all of the limitations of claim 1. Additionally, Pease discloses wherein the processing circuitry is further configured to: 
generate a display signal of the route and the intermediate waypoint (see at least [0013] and claim 12; the display may show the route and the route may include the pilot line having segments and segment end points (i.e., intermediate waypoints)).

Regarding claim 18, Pease discloses all of the limitations of claim 16. Additionally, Pease discloses wherein the processing circuitry is further configured to: 
generate a display signal of the route and the intermediate waypoint (see at least [0013] and claim 12; the display may show the route and the route may include the pilot line having segments and segment end points (i.e., intermediate waypoints)).

Regarding claim 19, Pease discloses An automatic steering method using an automatic steering device comprising (see at least [0006]; autopilot steering application): 
calculating a route to turn a ship based on positions of a plurality of waypoints (see at least [0024] and [0050]; the combination of the settle segment, approach segment, and convergence segment requires a calculation of a route to turn a ship based on each end point of the segments (i.e., intermediate waypoints). Alternatively, the pre-determined waypoints (i.e., waypoints found in the database) along the track line (i.e., route)):
calculating and repeatedly updating an intermediate waypoint ahead of the ship while the ship is turning around an identified waypoint (see at least [0024], [0050]-[0050], and [0059]; the pilot line segment end points are repeatedly updated between GPS readings, and the end points of the segments are considered intermediate waypoints for getting back on track with the track line (i.e., route) which goes to the next pre-determined waypoint); 
calculating a command steering angle based on a positional relation between the route and the intermediate waypoint (see at least [0051] and [0059]; the pilot line angular turn rate (i.e., command steering angle) is determined based on the positional relationship between the end point of the segment and the track line (i.e., route)); and 
controlling a rudder of the ship based on the command steering angle wherein the calculating and repeatedly updating the intermediate waypoint is based on a response of the ship to the command steering angle (see at least Fig. 2, element 2, and [0052]; the rudder is controlled based on rudder commands (i.e., command steering angles)), such that the closer a steering path of the ship coincides with a steering path intended by the command steering angle, the closer to a position of the ship the intermediate waypoint is set at a position on a side of the route (see at least Fig. 7 A, [0051], and [0059]; the segment end point of all pilot line 

Regarding claim 20, Pease discloses a non-transitory computer-readable medium having stored thereon computer-executable instructions which, when executed by a computer, cause the computer to (see at least and [0027] and [0049]; the autopilot system includes a computer which may execute instructions): 
calculate a route to turn a ship based on positions of a plurality of waypoints (see at least [0024] and [0050]; the combination of the settle segment, approach segment, and convergence segment requires a calculation of a route to turn a ship based on each end point of the segments (i.e., intermediate waypoints). Alternatively, the pre-determined waypoints (i.e., waypoints found in the database) along the track line (i.e., route)); 
calculate and repeatedly update an intermediate waypoint ahead of the ship while the ship is turning around an identified waypoint (see at least [0024], [0050]-[0050], and [0059]; the pilot line segment end points are repeatedly updated between GPS readings, and the end points of the segments are considered intermediate waypoints for getting back on track with the track line (i.e., route) which goes to the next pre-determined waypoint); 
calculate a command steering angle based on a positional relation between the route and the intermediate waypoint (see at least [0051] and [0059]; the pilot line angular turn rate (i.e., command steering angle) is determined based on the positional relationship between the end point of the segment and the track line (i.e., route)); and 
control a rudder of the ship based on the command steering angle (see at least Fig. 2, element 2, and [0052]; the rudder is controlled based on rudder commands (i.e., command steering angles)),
the calculating and repeatedly updating the intermediate waypoint being based on a response of the ship to the command steering angle, such that the closer a steering path of the ship coincides with a steering path intended by the command steering angle, the closer to a position of the ship the computer sets the intermediate waypoint at a position on a side of the route (see at least Fig. 7 A, [0051], and [0059]; the segment end point of all pilot line segments with the exception of the convergence pilot line are positioned closer and closer to the track line (i.e., route)).

Additional Relevant Art (Previously of Record)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
U.S. Pub. No. 2007/0162207 which relates to an automatic steering control system for a ship to turn around a fixed point.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        
/THOMAS E WORDEN/Primary Examiner, Art Unit 3663